Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered July 12, 2004, which denied defendants’ motion to compel plaintiff mother to appear for a further deposition to respond to questions counsel had previously directed her not to answer, unanimously affirmed, without costs.
This is an action for personal injuries the infant plaintiff allegedly sustained as a result of exposure to lead paint while living in defendants’ building. The order appealed from denied defendants’ motion to compel plaintiff mother to answer 93 questions that counsel had instructed her not to answer. Of these 93 questions, defendants have discussed only 15 in their appellate briefs, and, as to these questions, we find that the motion court properly exercised its broad discretion to supervise the discovery process (see Ulico Cas. Co. v Wilson, Elser, Moskowitz, Edelman & Dicker, 1 AD3d 223, 224 [2003]). The court correctly refused to compel answers to the questions concerning the medical history of the mother and other family members other than the infant plaintiff, given defendants’ failure to offer any expert evidence establishing a particularized need for inquiry into such matters not placed at issue by the complaint (see Monica W. v Milevoi, 252 AD2d 260 [1999]). We have considered defendants’ arguments regarding the remaining unanswered questions addressed in their appellate briefs, and find such arguments unavailing. Concur—Tom, J.P., Andrias, Saxe, Friedman and Nardelli, JJ.